Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Election/Restriction
            This application has been found to contain more than one invention.  Therefore, 
restriction to one of the following inventions is required under 35 U.S.C. 121:
I.         Claims 2-3, drawn to a process, classified in classes 540, 544, 546 and 548, various subclasses.
II.	 Claim 5, drawn to a process, classified in classes 540, 544, 546 and 548, various subclasses.
III.      Claim 6, drawn to a process, classified in classes 540, 544, 546 and 548, various subclasses.
IV.     Claims 7 and 16, drawn to a process, classified in classes 540, 544, 546 and 548, various subclasses.
V.     Claim 8, drawn to a process, classified in classes 540, 544, 546 and 548, various subclasses.                                              
VI.     Claim 9, drawn to a process, classified in classes 540, 544, 546 and 548, various subclasses.
VII.    Claim 10, drawn to a process, classified in classes 540, 544, 546, 548 and 564, various subclasses.      
VIII. Claim 13, drawn to a process, classified in classes 540, 544, 546 and 548, various
subclasses.  
. Claim 15, drawn to compounds, classified in classes 540, 544, 546 and 548, various subclasses depending on an election of single disclosed compound.
X. Claims 17-18, drawn to a process, classified in classes 540, 544, 546 and 548, various subclasses.
               These distinct inventions have acquired separate status in the art, will support separate patents, and will require different fields of search for the respective inventions.  Accordingly, restriction for examination purposes as indicated is considered proper; 35 U.S.C. 121; 37 CFR 1.141; 37 CFR 1.142.
             Inventions I-VIII and X are drawn to patentably distinct processes because they produce compounds that are chemically different.  The reaction processes are different because they require chemically different reactants and reaction conditions, i.e., reagents, solvents, temperature etc.  Further, Inventions I, III, V and VI are evidence that the compounds of formula (III) are produced by multiply different processes as recited in applicants’ own claims and specification.  The compounds of Inventions IX are not produced as the final products in Inventions I-VIII and X.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require a different field of search, searching different classes/subclasses, employing different search queries.  Further, the prior art applicable to one invention would not likely be applicable to another invention. It is too burdensome for the examiner to search all of the groups above in their divergent areas in the limited time provided to search one invention. 



(b) the inventions require a different field of search for example, searching different classes/subclasses or electronic resources, or employing different search queries when the heterocyclic moieties is at R1b, R6 positions; 

(c) the prior art applicable to one invention would not likely be applicable to another invention since the different species core have not been known in the prior art to be obvious variants of each other in the record;

(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
 
Election of Species
Claim(s) 2-3, 5-10 and 13, 15, 17-18 are generic to the following disclosed patentably distinct species: compound Example 25, Example 24, Example 21, Example 15, Example 8, Example 11, etc. Claim 15, specifically, is directed to the following patentably distinct species wherein: i) R1b and R6 represent non-heterocyclic groups; ii) one of R1b or R6 represents a heterocycle. The species are independent or distinct because a reference for a morpholine would not be a reference for a thiazole.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require employing different search queries.  Further, the prior art applicable to one species would not likely be applicable to another.  In addition, these species are not obvious variants of each other based on the current record.
If the members are so diverse that they will support separate patents, i.e., a reference for one would not constitute a reference for the other, then restriction is considered proper. MPEP 2173.05(h).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
             In, In re Weber, 198 USPQ 332, In re Hengehold, 169 USPQ 473, was noted for the proposition that as long as applicants have maintained the right (as they do here) to file the non-elected subject matter in divisional applications, then restriction is proper, as to that point.
            Applicant may file the divisional subject matter noted in divisional applications.  If applicant wishes a generic expression of the elected invention the claims here need be amended to reflect that election.
Telephonic Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626